DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gang et al., US 2013/0102155.						Gang et al. shows the invention as claimed including a device for plasma-based processes, comprising: a housing defining a process chamber; and a baffle plate 474 arranged above a wafer 420 in the process chamber and configured to control plasma distribution on the wafer; and a radio frequency (RF) inlet configured to receive RF energy (from RF source 445) for generating plasma for processing the wafer, wherein a .
Regarding the first annulus sector comprising a first point that is farthest away from the RF inlet among all points on the surface of the baffle plate, it should be noted that as stated above, the first annulus sector can be arbitrarily defined as the area of 476 comprising a first point (for example, the lowest left hand side point of 476, see the arrows in the figure below) that is farthest away from the RF inlet (for example, the open circle in the figure below) among all points on the baffle plate. Furthermore, and with 

    PNG
    media_image1.png
    736
    865
    media_image1.png
    Greyscale


With respect to claim 2, it should be noted that the device of Gang et al. further comprises a gas inlet 430 configured to receive a process gas 450; a gas outlet 425 configured to expel a processed gas.			
.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishna et al., US 2010/0081284.
Balakrishna et al. shows the invention as claimed including a process chamber, comprising: a gas inlet 114 configured to receive a process gas; a gas outlet 122/124 configured to expel a processed gas; a radio frequency (RF) inlet configured to receive RF energy (from RF power source 148) for exciting the process gas to generate plasma in the process chamber; and a baffle plate 200 located in the process chamber and configured to control plasma distribution in the process chamber, wherein a surface of the baffle plate has a central hole with a diameter that varies along different directions on the surface based on at least one of: a first position of the gas inlet, a second position of the gas outlet, or a third position of the RF inlet (see, for example, figs. 1-4 and their descriptions, especially, paragraph 0043).
With respect to claim 14, it should be noted that the baffle plate of the apparatus of Balakrishna et al. further comprises: a first point that is farthest away from the RF inlet among all points on the surface of the baffle plate (see, for example, filled circle pointed by arrow 1 in the figure below), a second point that is farthest away from the gas outlet among all points on the surface of the baffle plate (see, for example, filled circle pointed by arrow 2 in the figure below), and a third point that has a minimum average distance from the first point and the second point among all points on the baffle .

    PNG
    media_image2.png
    426
    477
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10, 12 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al., US 2013/0102155, as applied to claims 1-3 and 11 above, and further in view of Chae et al., US 2015/0136734.				Gang et al. is applied as above. Concerning claim 4, it should be noted that, as broadly claimed, the first annulus sector can be arbitrarily defined as the area of 476 comprising a third point (for example, upper left hand side point of 476 (see the arrows in the figure below) that is farthest away from the gas outlet (see, for example, the open circle in the figure below) among all points on the surface of the baffle plate; and the second annulus sector can be arbitrarily defined as the area of 475 comprising a fourth point (horizontally opposed from to the first point) that is centrosymmetric to the first point around a center point of the baffle plate (see, for example, the filled circles in the figure below).  

    PNG
    media_image3.png
    736
    865
    media_image3.png
    Greyscale

	This notwithstanding, Chae et al. discloses a device comprising a baffle 500 in which the diameter of the baffle can either increase or decrease from top to bottom (see, for example, figs. 9-10 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Gang et al. as to comprise a baffle which the diameter decreases from top to bottom because such configuration is known and used in the art as a suitable configuration for controlling the flow of gases and/or plasma density within different regions of the substrate and/or processing chamber. It should be noted that in the apparatus of Gang et al. modified by Chae et al., the first 

    PNG
    media_image4.png
    592
    728
    media_image4.png
    Greyscale


	Regarding claim 6, it should be noted that since the third annulus sector is located within the first annulus sector, and would be smaller than the first annulus sector, a central angle of the first annulus sector would be larger than a central angle of the third annulus sector.  With respect to the central angle of the first annulus sector been larger than a central angle of the third annulus sector by a degree that is in a range from zero to about 60 degrees, it should be noted that a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third 	With respect to claim 7, it should be noted that, as broadly claimed, the first annulus sector can be define so that the third annulus sector is located at the center of the first third annulus sector.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.				Regarding claim 8, it should be noted that, as broadly claimed, a fifth point (see, for example, arrow 3 in the figure below) could be define as the point that is closest to the gas inlet (left side gas injector 430, see open circle in the left side of the figure below) among all points on the surface of the baffle plate, and the third annulus can be arbitrarily defined to include the third point.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the location of the gas inlet during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  

    PNG
    media_image5.png
    592
    728
    media_image5.png
    Greyscale

	With respect to claims 9-10, 12, and 23-25, Gang et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second inner radius by a length that is in a range from about 1 mm to about 15 mm, the first inner radius is longer than the second inner radius by a percentage that is in a range from about 1% to about 16%, the first annulus sector and the second annulus sector having the same outer radius.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inner radius, the second inner radius, the first annulus sector outer radius, the second annulus sector outer radius, and the baffle hole diameter during routine experimentation depending upon, for example, the desired .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al., US 2013/0102155, as applied to claims 1-3 and 11 above, and further in view of Balakrishna et al., US 2010/0081284.
Gang et al. is applied as above.  With respect to claim 13, Gang et al. further discloses a process chamber, comprising: a gas inlet 430 configured to receive a process gas 450; a gas outlet 425 configured to expel a processed gas; a radio frequency (RF) inlet configured to receive RF energy 445 for exciting the process gas to generate plasma in the process chamber; and a baffle plate 474 located in the process chamber, wherein a surface 476 of the baffle plate has a central hole with a diameter that varies along different directions on the surface which controls the plasma distribution in the process chamber (see, for example, fig. 4 and its description).  It should further be noted that Gang et al. discloses that the baffle plate is positioned based on the location of the gas inlet (below the gas injectors), and that its design (including the diameter of the conical extension) and the location of the baffle plate is based to avoid non-uniformity cause by the locations of the gas inlets (see, for example, paragraphs 0010-0011, 0013-0014, 0017, 0025, 0033 and 0037). This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the hole of the baffle plate based on the locations of the RF inlet, the gas inlet and the gas outlet during routine experimentation depending upon, for example, the desired plasma/process 
Concerning claim 14, it should be noted that the baffle plate comprises a first point (see, for example, arrows 1 in the figure below) that is farthest away from the RF inlet (see top open circle in the figure below) among all points on the baffle plate, a second point (see, for example, arrows 2 in the figure below)  that is farthest away from the gas outlet (see lower open circle in the figure below) among all points on the baffle plate, and a third point (see, for example, the filled circles in the figure below) that has a minimum average distance from the first point and the second point among all points on the baffle plate; and, as broadly claimed, the diameter is longer along a first direction crossing the third point (see, for example, line 3 in the figure below which horizontally crosses the third point) than that along a second direction that is orthogonal to the first direction (see, for example, line 4 in the figure below).

    PNG
    media_image6.png
    736
    865
    media_image6.png
    Greyscale

	With respect to claim 15, Gang et al. does not expressly disclose that the diameter is longer along the first direction than that along the second direction by at least one of: a length that is in a range from about 1 mm to about 15 mm, or a percentage that is in a range from about 1% to about 16%.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of the center hole of the baffle during routine experimentation depending upon, for example, the .

Claims 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2010/0196625.						Yoon et al. shows the invention substantially as claimed including a device for plasma-based processes, comprising: a housing defining a process chamber; and a baffle plate 60 arranged above a wafer in the process chamber and configured to control plasma distribution on the wafer; and a radio frequency (RF) inlet configured to receive RF energy (from the RF source) for generating plasma for processing the wafer, wherein a surface of the baffle plate has a shape of an annulus that comprises a first annulus sector and a second annulus sector both on the surface, the first annulus sector has a first inner radius, and the second annulus sector has a second inner radius (see, for example, figs. 7-10, and their descriptions).  
	With respect to the first annulus sector comprising a first point that is farthest away from the RF inlet among all points on the surface of the baffle plate, it should be noted that Yoon et al., in for example, paragraph 0053, clearly discloses an embodiment in which pieces from one of the rings (for example, ring 64d) can be selectively separated from other pieces of the fourth ring. An example of such an embodiment is shown in the figure below.  In the figure below, arrow 1 shows the piece of ring 64d that has been separated creating an opening, while arrow 2 shows an annulus of the baffle (comprised by partial ring 64d and rings 64e-64f).

    PNG
    media_image7.png
    265
    398
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the location of the opening on the ring during routine experimentation depending upon, for example, the desired plasma/process characteristics, or the location of parts of the chamber that may create non-uniformity, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. For example, a first annulus sector can be defined by an area (area between lines A and B in the figure below) which comprises a first point (see, for example, arrow 1 in the figure below) that is farthest away from the RF inlet among all points on the baffle plate; and the second annulus sector can be define by an area (area between lines C and D in the figure below) which comprises a second point (see, for example, arrow 2 in the figure below) that is centrosymmetric to the first point around a center point of the baffle plate (as required by claim 3). It should also be noted that a second inner radius is smaller than the first inner radius. 


    PNG
    media_image8.png
    265
    398
    media_image8.png
    Greyscale


	With respect to claim 2, the apparatus of Yoon et al. further comprises a gas inlet 14a configured to receive a process gas; and a gas outlet 36 configured to expel a processed gas; (see, for example, fig. 7).
	With respect to claims 9-10 Yoon et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second inner radius by a length that is in a range from about 1 mm to about 15 mm, the first inner radius is longer than the second inner radius by a percentage that is in a range from about 1% to about 16%, and the claimed hole diameter.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inner radius, the 
	Regarding claim 11, it should be noted that the apparatus of Yoon et al. can comprise an annulus formed by the first annulus sector and the second annulus sector.
	Concerning claims 12, it should be noted that in the baffle plate of the Yoon et al. apparatus, the first annulus sector and the second annulus sector would have the same outer radius (see, for example, the figure below).

    PNG
    media_image7.png
    265
    398
    media_image7.png
    Greyscale



Claims 4-8, 13-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2010/0196625, as applied to claims 1-3 and 9-12 above, and further in view of Balakrishna et al., US 2010/0081284.
	Yoon et al. is applied as above. With respect to claims 4 and 21-22, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the location of the opening on the ring during routine experimentation depending upon, for example, the desired plasma/process characteristics, or the location of parts of the chamber that may create non-uniformity, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. For example, a first annulus sector can be defined by an area (area between lines A and B in the figure below) which comprises a third point (see, for example, arrow 1 in the figure below) that is farthest away from the gas outlet among all points on the surface of the baffle plate; and the second annulus sector can be define by an area (area between lines B and C in the figure below) which comprises a fourth point (see, for example, arrow 2 in the figure below) that is centrosymmetric to the third point around a center point of the baffle plate. Additionally, and this notwithstanding, Balakrishna et al. discloses a baffle 200, wherein a surface of the baffle plate has a central hole with a diameter that varies along different directions on the surface (creating a first annulus sector and a second annulus sector) based on the position of the gas outlet (see, for example, Figs. 3A-4 and their descriptions, especially paragraph 0043).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first annulus sector and the second annulus sector of the baffle of the apparatus of Yoon et al. based 


    PNG
    media_image9.png
    379
    547
    media_image9.png
    Greyscale

	Concerning claim 5, it should be noted that, as broadly claimed, the first annulus sector can comprise a third annulus sector that can be defined by, for example, the shadowed area between arrow 1 and arrow 2 in the figure below, that is bordered by two straight edges and two arcs; a first edge of the two straight edges comprises the first point (see, for example, arrow 1 in the figure below) that is farthest away from the RF inlet (see top open circle in the figure below); a second edge of the two straight edges comprises the third point (see, for example, arrow 2 in the figure below) that is farthest away from the gas outlet (see lower open circle in the figure below).

    PNG
    media_image10.png
    806
    667
    media_image10.png
    Greyscale

	Regarding claim 6, it should be noted that since the third annulus sector is located within the first annulus sector, and would be smaller than the first annulus sector, a central angle of the first annulus sector would be larger than a central angle of the third annulus sector.  With respect to the central angle of the first annulus sector been larger than a central angle of the third annulus sector by a degree that is in a range from zero to about 60 degrees, it should be noted that a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in 
	With respect to claim 7, it should be noted that, as broadly claimed, the first annulus sector can be define so that the third annulus sector is located at the center of the first third annulus sector.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	Regarding claim 8, Yoon et al. does not disclose that the third annulus sector comprises a fifth point that is closest to the gas inlet as claimed. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the location of the gas inlet during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  
Concerning claim 13, it should be noted that Yoon et al. discloses a process chamber, comprising: a gas inlet 14a configured to receive a process gas; a gas outlet 36 configured to expel a processed gas; a radio frequency (RF) inlet configured to receive RF energy for exciting the process gas to generate plasma in the process 


    PNG
    media_image11.png
    265
    398
    media_image11.png
    Greyscale

	
	Yoon et al. does not disclose that the diameter of the hole of the baffle plate varies along different directions based on at least one of positions of the gas inlet, the gas outlet and the RF inlet, but a prima facie case of obviousness still exists because it 
	With respect to claim 14, it should be noted that in the apparatus of Yoon et al.  the baffle plate can comprise a first point (see, for example, filled circle pointed by arrow 1 in the figure below) that is farthest away from the RF inlet among all points on the baffle plate, a second point (see, for example, filled circle pointed by arrow 2 in the figure below) that is farthest away from the gas outlet among all points on the baffle plate, and a third point (see, for example, filled circle pointed by arrow 3 in the figure below) that has a minimum average distance from the first point and the second point among all points on the baffle plate; and wherein, as broadly claimed, the diameter is longer along a first direction crossing the third point (see, for example, line 4 in the 


    PNG
    media_image12.png
    267
    400
    media_image12.png
    Greyscale

	
	With respect to claim 15, Yoon et al. does not expressly disclose that the diameter is longer along the first direction than that along the second direction by at least one of: a length that is in a range from about 1 mm to about 15 mm, or a percentage that is in a range from about 1% to about 16%.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of the center hole of the baffle during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

	With respect to claims 23-24, Yoon et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second inner radius by a length that is in a range from about 1 mm to about 15 mm, the first inner radius is longer than the second inner radius by a percentage that is in a range from about 1% to about 16%, and the claimed hole diameter.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inner radius, the second inner radius, the first annulus sector outer radius, the second annulus sector outer radius, and the baffle hole diameter during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	Concerning claim 25, it should be noted that in the baffle plate of the Yoon et al. apparatus, the first annulus sector and the second annulus sector would have the same outer radius (see, for example, the figure below).

    PNG
    media_image7.png
    265
    398
    media_image7.png
    Greyscale



Claims 1-12, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna et al., US 2010/0081284.
Balakrishna et al. shows the invention substantially as claimed including a device for plasma-based processes, comprising: a housing defining a process chamber 102; a baffle plate 180/208/312/412 in the process chamber and configured to control plasma distribution on the wafer; and a radio frequency (RF) inlet configured to receive RF energy (from RF power 148) for generating plasma for processing the wafer, wherein: a surface of the baffle plate has a shape of an annulus that comprises a first annulus sector and a second annulus sector both on the surface, the first annulus sector has a first inner radius, and the second annulus sector has a second inner radius that is smaller than the first inner radius; a gas inlet 114 configured to receive a process gas; and a gas outlet 122 configured to expel a processed gas (see, for example, figs. 1A and 3-4, and their descriptions).									

    PNG
    media_image13.png
    637
    620
    media_image13.png
    Greyscale



	




    PNG
    media_image14.png
    637
    620
    media_image14.png
    Greyscale



	With respect to claim 7, it should be noted that, as broadly claimed, the first annulus sector can be defined so that the third annulus sector is located at the center of the first third annulus sector.  This notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the locations of the RF inlet and the gas outlet (and thereby the third annulus sector) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	Regarding claim 8, it should be noted that Balakhrisna et al. further discloses the use of a showerhead 114 and/or nozzles provided at desired locations as gas inlet means (paragraph 0020 and 0024). Therefore, it appears that the third annulus sector of the apparatus of Balakhrisna et al. comprises the claimed fifth point that is closest to 
	Concerning claims 9-10, and 23-24, Balakhrisna et al. does not expressly disclose that the second inner radius is about 95 mm, the first inner radius is longer than the second inner radius by a length that is in a range from about 1 mm to about 15 mm, the first inner radius is longer than the second inner radius by a percentage that is in a range from about 1% to about 16%, the first annulus sector and the second annulus sector having the same outer radius.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first inner radius, the second inner radius, the first annulus sector outer radius, the second annulus sector outer radius, and the baffle hole diameter during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
	Concerning claims 11-12 and 25, it should be noted that the annulus is formed by the first annulus sector and the second annulus sector, and the first annulus sector and the second annulus sector have the same outer radius.
With respect to claim 15, Balakhrisna et al. does not expressly disclose that the diameter is longer along the first direction than that along the second direction by at least one of: a length that is in a range from about 1 mm to about 15 mm, or a .

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that “the alleged two annulus sectors in Gang are not on a same surface” because Gang recites in paragraph 0032 that “The conical-section 476 has an upper opening diameter d, which is smaller than the lower opening diameter d’.”, therefore, “Gang merely discloses two rings (an upper ring on top of 476 and a lower ring at the bottom of 476) located on two separate surfaces.”. The examiner respectfully disagrees and contends that it is clear from Fig. 4 and paragraph 0032 of the Gang et al. reference, that the conical-section 476 is one single surface and not two rings as applicant has argued. Furthermore, as clearly stated in paragraph 0032 of the Gang et al. reference, “In Fig. 4 the baffle 475 is structured of a ring with a conical-section extension 476.”, not only conical-section 476 is one single same surface, but the entire baffle, including section 475 and section 476 of the baffle, are both an integral part.  Therefore, the examiner respectfully contends that Gang et al. does disclose in Fig. 4, a 
Applicant further argues that Gang et al. does not teach or suggest a relationship between a location of RF inlet and a location of the first annulus sector (having a larger inner radius than the second annulus sector). The examiner respectfully points out that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, it is clear from Fig. 4 of the instant claimed invention that a first point that is farthest away from the RF inlet among all points on the surface of the baffle plate would be located in the lower section 476 of the baffle. As establish in the previous and above rejections, the first annulus sector can be arbitrarily defined as the lowest section of 476 and the second annulus sector can be arbitrarily defined as either the upper section of 476 or section 475. Either way, Gang et al. teaches that the first annulus sector comprises a first point (for example, the lowest left hand side point of 476, see the arrows in the figure below) that is farthest away from the RF inlet. 

    PNG
    media_image1.png
    736
    865
    media_image1.png
    Greyscale

Applicant further argues that Gang merely described a ring shaped baffle with a fixed diameter on a surface of the baffle, and therefore, Gang did not distinguish between different annulus sectors with different inner radii on a same surface.  The examiner respectfully disagrees and contends that Gang et al. clearly discloses in Fig. 4 and its description, that the baffle comprises section 475 and section 476. Furthermore, it is clear that section 476 of the baffle has a conical shape, wherein the diameter at an upper section of 476 is smaller than a diameter at a lower section of 476. As stated in the previous and above rejections, the first annulus sector can be arbitrarily defined as the lowest section of 476 and the second annulus sector can be arbitrarily defined as 
Applicant argues that Yoon et al. at best discloses a showerhead 60 that has a central plate 62, and therefore, Yoon does not teach or suggest that a surface of the showerhead has a shape of an annulus, which includes a central hole rather than a central plate. The examiner respectfully disagrees and contends that: a) one of ordinary skill in the art at the time the invention was made would clearly understand that part 60 of the apparatus of Yoon et al. is a baffle which is used to control the flow of plasma to be supplied towards the substrate/support, and b) Yoon et al. does disclose a baffle having an annulus shape, as clearly shown in at least figs. 8-10 (for example, rings 64 alone or combined read on the claimed annulus). Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a baffle having a central hole) are not recited in at least claims 1-12 and 21-25.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it should further be noted that the claims have been rejected over the newly found Balakhrisna et al. reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguwa (US 6,167,836) is cited for its teaching of a device comprising a baffle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


March 23, 2022